Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach the claimed graphical interface for selectively grouping a plurality of network connectable audio playback devices wherein with regard to a first graphical interface display of a particular first playback device, the first display showing a first media playing on the first device while other, second, etc. available device(s) not engaged in playing the first media are not displayed; within the user interface issue of a particular user input command displays a second graphical interface display comprising at least a second, etc. available playback device(s), the second interface operable by a user for selecting at least the second, etc. playback device(s) from the display of available playback devices whereby a user selection causes the second, etc. selected device(s) to join playback operation in synchrony with the first playback device as a playback zone; said zone comprising a user directed grouping of playback devices for synchronous playback of a selected media such that the media playing on the first playback device during said user operations upon the first, second interface, comprises a continuous output of media and the subsequent joining of the continuous output by a user designated second, etc. playback device(s) occurs in synchrony with and without interruption of the first media currently playing back upon the first playback device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654